United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-3037
                      ___________________________

                                Valerie LeMaster

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Ditech Financial LLC, formerly known as Green Tree Servicing LLC; Federal
     National Mortgage Association; Consumer Financial Protection Bureau

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                        Submitted: September 25, 2019
                          Filed: November 1, 2019
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Valerie LeMaster appeals the district court’s1 dismissal of her action against
the Consumer Financial Protection Bureau (CFPB), the Federal National Mortgage
Association (Fannie Mae), and Ditech Financial, LLC (Ditech). After receiving
notice of Ditech’s commencement of bankruptcy proceedings, this court stayed the
appeal except as to LeMaster’s claim against the CFPB seeking to enforce the terms
of a consent order.

       After careful review, we note that the CFPB preserved consumers’ ability to
pursue a private cause of action. We thus conclude the district court did not err in
applying the principle in Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952,
958 (8th Cir. 2002), to the facts of this case. Further, we find no merit to LeMaster’s
argument that the district court abused its discretion in dismissing the CFPB without
allowing her to conduct requested discovery. See Lakin v. Prudential Sec., Inc., 348
F.3d 704, 713 (8th Cir. 2003) (standard of review). We affirm the dismissal only as
to the CFPB. See 8th Cir. R. 47B. The appeal remains stayed as to Fannie Mae and
Ditech.
                        ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
David T. Schultz, United States Magistrate Judge for the District of Minnesota.

                                         -2-